PER CURIAM.
This review is sought to ascertain whether the action of the court below in extending bankrupt’s time was or was not within our ruling in Re MacLauchlan (C. C. A.) 9 F.(2d) 534. On that point we express no opinion, feeling obliged to dismiss the petition for technical reasons, something we are the less unwilling to do because it was admitted at bar (though not in the record) that the creditor, Dudley, is not aggrieved by the bankrupt’s procuring a discharge, inasmuch as that creditor was so erroneously scheduled as to be unaffected by the bankruptcy.
We dismiss the petition, however, because it is taken by the attorney, and not the creditor. This is in violation of our intimations in Re Mitchell (C. C. A.) 278 F. 707, and Re MacLauchlan, supra; but the point has not before been insisted on by any party. Now it is pressed, and we must meet it.
The general rule is summarily stated in. National, etc., Bank v. Lanahan, 60 Md. 477, at page 515: “An attorney has no right in his own name and on his own motion to appeal from an order or judgment of the court below affecting the interests of his client.” He may not so appeal, even where the order affects costs or fees awardable to the elient, but in which he has an interest. Matter of Blythe, 103 Cal. 350, 37 P. 392; Steger v. *52Steger, 165 Ill. 579, 46 N. E. 888; Kuhn v. Downs, 156 Iowa, 247, 136 N. W. 199. Petition dismissed. No costs.